Fourth Court of Appeals
                               San Antonio, Texas
                                      July 18, 2019

                                   No. 04-19-00229-CV

                         TEXAS P.M.R., INC. and John Ripley,
                                   Appellants

                                            v.

                           Robert RIPLEY and Mary Guzman,
                                      Appellees

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-23830
                       The Honorable Aaron Haas, Judge Presiding


                                     ORDER
       The Appellees’ Motion for Extension of Time to File Brief is hereby GRANTED. The
appellees’ brief is due on or before August 16, 2019.



                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court